Exhibit 10.1

EXECUTION VERSION

Great Lakes Dredge & Dock Corporation

$25,000,000

7.375% Senior Notes due 2019

PURCHASE AGREEMENT

November 19, 2014

DEUTSCHE BANK SECURITIES INC.

60 Wall Street

New York, New York 10005

Ladies and Gentlemen:

Great Lakes Dredge & Dock Corporation, a Delaware corporation (the “Company”)
and the Company’s subsidiaries indicated on Schedule 1 hereto (the “Guarantors”)
hereby confirm their agreement with Deutsche Bank Securities Inc. (the “Initial
Purchaser”) as set forth below.

Section 1. The Securities. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to the Initial Purchaser $25,000,000
aggregate principal amount of its 7.375% Senior Notes due 2019 (the “Notes”).
The Notes are to be issued under that certain Indenture dated as of January 28,
2011, as supplemented by that certain First Supplemental Indenture dated as of
May 6, 2011 and that certain Second Supplemental Indenture dated as of
January 15, 2013 (as supplemented, the “Indenture”), by and among the Company,
the Guarantors and Wells Fargo Bank, National Association, as Trustee (the
“Trustee”).

The Company has previously issued $250,000,000 in aggregate principal amount of
its 7.375% Senior Notes due 2019 under the Indenture (the “Existing Notes”). The
Notes constitute an issuance of “Additional Notes” under the Indenture. Except
as otherwise described in the Pricing Disclosure Package (as defined below), the
Notes will have identical terms to the Existing Notes and will be treated as a
single class of notes for all purposes under the Indenture.

The payment of principal, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed (the “Guarantees” and, together with the
Notes, the “Securities”) on a senior unsecured basis, jointly and severally, by
the Guarantors.

The Securities will be offered and sold to the Initial Purchaser without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom.

In connection with the sale of the Securities, the Company and the Guarantors
have prepared a preliminary offering memorandum dated November 19, 2014 (the
“Preliminary Memorandum”) setting forth or including a description of the terms
of the Securities and the terms of the offering of the Securities, a description
of the Company and any material developments



--------------------------------------------------------------------------------

relating to the Company occurring after the date of the most recent historical
financial statements included therein. As used herein, “Pricing Disclosure
Package” shall mean the Preliminary Memorandum, as supplemented or amended by
the written communications listed on Annex A hereto in the most recent form that
has been prepared and delivered by the Company and the Guarantors to the Initial
Purchaser in connection with their solicitation of offers to purchase Securities
at or prior to the time when sales of the Securities were first made (the “Time
of Execution”). Promptly after the Time of Execution and in any event no later
than the second business day following the Time of Execution, the Company and
the Guarantors will prepare and deliver to the Initial Purchaser a final
offering memorandum dated the date hereof (the “Final Memorandum”), which will
consist of the Preliminary Memorandum with such changes therein as are required
to reflect the information contained in the amendments or supplements listed on
Annex A hereto. The Company and the Guarantors hereby confirm that they have
authorized the use of the Pricing Disclosure Package, the Final Memorandum and
the Recorded Road Show (defined below) in connection with the offer and sale of
the Securities by the Initial Purchaser.

The Initial Purchaser and their direct and indirect transferees of the
Securities will be entitled to the benefits of the Registration Rights
Agreement, to be dated as of November 24, 2014, pursuant to which the Company
and the Guarantors have agreed, among other things, to file a registration
statement (the “Registration Statement”) with the Securities and Exchange
Commission (the “Commission”) registering the Securities or the Exchange
Securities (as defined in the Registration Rights Agreement) under the Act.

Section 2. Representations and Warranties. As of the Time of Execution and at
the Closing Date (as defined in Section 3 below), the Company and the Guarantors
jointly and severally represent and warrant to and agree with the Initial
Purchaser as follows (references in this Section 2 to the “Offering Memorandum”
are to (i) the Pricing Disclosure Package in the case of representations and
warranties made as of the Time of Execution and (ii) both the Pricing Disclosure
Package and the Final Memorandum in the case of representations and warranties
made at the Closing Date):

(a) The Preliminary Memorandum, on the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. At the Time of Execution, the Pricing Disclosure
Package does not, and on the Closing Date will not, and the Final Memorandum as
of its date and on the Closing Date will not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that none of the Company or Guarantors
makes any representation or warranty as to the information contained in or
omitted from the Pricing Disclosure Package and Final Memorandum, in reliance
upon and in conformity with information furnished in writing to the Company by
or on behalf of the Initial Purchaser specifically for inclusion therein.
Neither the Company nor any of the Guarantors has distributed or referred to nor
will the Company or the Guarantors distribute or refer to any written
communications (as defined in Rule 405 of the Act) that constitute an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by the Company, the Guarantors or their agents and representatives (other than a
communication referred to in clauses (i), (ii) and (iv) below) an “Issuer
Written Communication”) other than (i) the Pricing Disclosure Package, (ii) the
Final Memorandum, (iii) the recorded

 

-2-



--------------------------------------------------------------------------------

electronic road show made available to investors (the “Recorded Road Show”), and
(iv) any other written communication approved in writing in advance by the
Initial Purchaser. Any information in an Issuer Written Communication that is
not otherwise included in the Pricing Disclosure Package and the Final
Memorandum does not conflict with the Pricing Disclosure Package or the Final
Memorandum and, each Issuer Written Communication, when taken together with the
Pricing Disclosure Package does not at the Time of Execution and when taken
together with the Final Memorandum at the Closing Date will not, contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that none of the
Company of the Guarantors makes any representation of warranty as to the
information contained in or omitted from the Issuer Written Communication, in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Initial Purchaser specifically for inclusion
therein.

(b) The Company had the capitalization set forth in the Offering Memorandum
under the heading “Capitalization” in the “Historical” column as of the date
indicated therein; all of the subsidiaries that are owned by the Company,
directly or indirectly, are listed in Schedule 1(a) attached hereto (each, a
“Subsidiary” and collectively, the “Subsidiaries”); all of the outstanding
shares of capital stock of the Company and the Subsidiaries have been, and as of
the Closing Date will be, duly authorized and validly issued, are fully paid and
nonassessable and were not issued in violation of any preemptive or similar
rights; all of the outstanding shares of capital stock of the Company and of
each of the Subsidiaries will be free and clear of all liens, encumbrances,
equities and claims (except for such liens, encumbrances, equities and claims as
set forth in the Offering Memorandum) or restrictions on transferability (other
than those imposed by the Act and the securities or “Blue Sky” laws of certain
jurisdictions) or voting. Except as set forth in the Offering Memorandum, there
are no (i) options, warrants or other rights to purchase, (ii) agreements or
other obligations to issue or (iii) other rights to convert any obligation into,
or exchange any securities for, shares of capital stock of or ownership
interests in the Company or any of the Subsidiaries outstanding. Except for the
Subsidiaries, and except for the entities set forth on Schedule 1(b), or as
disclosed in the Offering Memorandum, the Company does not own, directly or
indirectly, any shares of capital stock or any other equity or long-term debt
securities or have any equity interest in any firm, partnership, joint venture
or other entity.

(c) Each of the Company and the Subsidiaries is duly incorporated, validly
existing and in good standing under the laws of its respective jurisdiction of
incorporation and has all requisite corporate power and authority to own or
lease its properties and conduct its business as now conducted and as described
in the Offering Memorandum; each of the Company and the Subsidiaries is duly
qualified to do business as a foreign corporation in good standing in all other
jurisdictions where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified would not, individually or in the aggregate, be reasonably expected to
have a material adverse effect on the management, business, condition (financial
or otherwise), business prospects or results of operations of the Company and
the Subsidiaries, taken as a whole (any such event, a “Material Adverse
Effect”).

(d) The Company has all requisite corporate power and authority to execute,
deliver and perform each of its obligations under the Notes and the Exchange
Notes (as defined

 

-3-



--------------------------------------------------------------------------------

in the Registration Rights Agreement). The Notes, when issued, will be in the
form contemplated by the Indenture. The Notes and the Exchange Notes have each
been duly and validly authorized by the Company and, when executed by the
Company and authenticated by the Trustee in accordance with the provisions of
the Indenture and, in the case of the Notes, when delivered to and paid for by
the Initial Purchaser in accordance with the terms of this Agreement, will
constitute valid and legally binding obligations of the Company, entitled to the
benefits of the Indenture, and enforceable against the Company in accordance
with their terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and (ii) general principles of equity and the
discretion of the court before which any proceeding therefor may be brought
(collectively, the “Enforceability Exceptions”).

(e) Each Guarantor has all requisite corporate, partnership, limited liability
company or other organizational power and authority to execute, deliver and
perform each of its obligations under the Guarantees. The Guarantees will be in
the form contemplated by the Indenture. The Guarantees have been duly and
validly authorized by each Guarantor and, when the Notes are duly executed and
authenticated by the Trustee, issued and delivered in accordance with the
provisions of the Indenture and paid for as provided herein, will constitute
valid and legally binding obligations of each Guarantor, entitled to the
benefits of the Indenture and enforceable against each Guarantor in accordance
with their terms, except that the enforcement thereof may be subject to the
Enforceability Exceptions.

(f) The Company and each Guarantor has all requisite corporate, partnership,
limited liability company or other organizational power and authority to
execute, deliver and perform its obligations under the Indenture. As of the
Closing Date, the Indenture meets the requirements for qualification under the
Trust Indenture Act of 1939, as amended (the “TIA”). The Indenture has been duly
authorized, executed and delivered by the Company and the Guarantors and
constitutes a valid and binding agreement of the Company and the Guarantors
(assuming the due authorization, execution and delivery by the Trustee),
enforceable against the Company and the Guarantors in accordance with its terms,
except as the enforcement thereof may be limited by the Enforceability
Exceptions.

(g) The Company and each Guarantor has all requisite corporate, partnership,
limited liability company or other organizational power and authority to
execute, deliver and perform its obligations under the Registration Rights
Agreement. The Registration Rights Agreement has been duly and validly
authorized by the Company and each Guarantor and, when executed and delivered by
the Company and each Guarantor (assuming the due authorization, execution and
delivery by the Initial Purchaser), will constitute a valid and legally binding
agreement of the Company and each Guarantor enforceable against the Company and
each Guarantor in accordance with its terms, except that (A) the enforcement
thereof may be subject to the Enforceability Exceptions and (B) any rights to
indemnity or contribution thereunder may be limited by federal and state
securities laws and public policy considerations.

(h) The Company and each Guarantor has all requisite corporate, partnership,
limited liability company or other organizational power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. This Agreement and the
consummation by the Company and the Guarantors of the

 

-4-



--------------------------------------------------------------------------------

transactions contemplated hereby have been duly and validly authorized by the
Company and each Guarantor. This Agreement has been duly executed and delivered
by the Company and each Guarantor.

(i) No consent, approval, authorization or order of any court or governmental
agency or body, or third party is required for the issuance and sale by the
Company and the Guarantors of the Securities to the Initial Purchaser or the
consummation by the Company and the Guarantors of the other transactions
contemplated hereby, except such as have been obtained and such as may be
required under state securities or “Blue Sky” laws in connection with the
purchase and resale of the Securities by the Initial Purchaser. None of the
Company or the Subsidiaries is (i) in violation of its certificate of
incorporation or bylaws (or similar organizational document), (ii) in breach or
violation of any statute, judgment, decree, order, rule or regulation applicable
to any of them or any of their respective properties or assets, except for any
such breach or violation that would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect, or (iii) in breach of or
default under (nor has any event occurred that, with notice or passage of time
or both, would constitute a default under) or in violation of any of the terms
or provisions of any indenture, mortgage, deed of trust, loan agreement, note,
lease, license agreement, contract or other agreement or instrument to which any
of them is a party or to which any of them or their respective properties or
assets is subject (collectively, “Contracts”), except for any such breach,
default, violation or event that would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

(j) The execution, delivery and performance by the Company and each Guarantor of
this Agreement, the Indenture and the Registration Rights Agreement did not, and
the consummation by the Company and the Guarantors of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
sale of the Securities to the Initial Purchaser) will not conflict with or
constitute or result in a breach of or a default under (or an event that with
notice or passage of time or both would constitute a default under) or violation
of any of (i) the terms or provisions of any Contract, except for any such
conflict, breach, violation, default or event that would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect,
(ii) the certificate of incorporation or bylaws (or similar organizational
document) of the Company or any of the Subsidiaries or (iii) (assuming
compliance with all applicable state securities or “Blue Sky” laws and assuming
the accuracy of the representations and warranties of the Initial Purchaser in
Section 8 hereof) any statute, judgment, decree, order, rule or regulation
applicable to the Company or any of the Subsidiaries or any of their respective
properties or assets, except for any such conflict, breach or violation that
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.

(k) (i) The audited consolidated financial statements (including the notes
thereto) of the Company and the Subsidiaries included in the Offering Memorandum
present fairly in all material respects the financial position, results of
operations, cash flows and changes in stockholders’ equity of the Company and
the Subsidiaries at the dates and for the periods to which they relate and;
since the date of the latest of such financial statements, there has been no
change nor any development or event which, individually or in the aggregate, has
had or would be reasonably expected to have a Material Adverse Effect; such
financial statements have been prepared in accordance with generally accepted
accounting principles in the U.S. applied on a consistent basis, except as
otherwise stated therein. The summary and selected financial and statistical

 

-5-



--------------------------------------------------------------------------------

data in the Offering Memorandum present fairly in all material respects the
information shown therein and have been prepared and compiled on a basis
consistent with that of the audited consolidated financial statements included
therein, except as otherwise stated therein. Deloitte & Touche, LLP (the
“Independent Accountants”) is an independent registered public accounting firm
within the meaning of the Act and the rules and regulations promulgated
thereunder. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Offering Memorandum and the Pricing
Disclosure Package, if any, fairly present the information called for in all
material respects and have been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(l) There is not pending or, to the knowledge of the Company or any Guarantor,
threatened any action, suit, proceeding, inquiry or investigation to which the
Company or any of the Subsidiaries is a party, or to which the property or
assets of the Company or any of the Subsidiaries are subject, before or brought
by any court, arbitrator or governmental agency or body that, if determined
adversely to the Company or any of the Subsidiaries, would, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect or that
seeks to restrain, enjoin, prevent the consummation of or otherwise challenge
the issuance or sale of the Securities to be sold hereunder or the consummation
of the other transactions described in the Offering Memorandum.

(m) Each of the Company and the Subsidiaries possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all of the appropriate federal, state,
local and other governmental authorities, all of the appropriate self-regulatory
organizations and all courts and other tribunals, presently required or
necessary to own or lease, as the case may be, and to operate its respective
properties and to carry on its respective businesses as currently conducted as
set forth in the Offering Memorandum (“Permits”), except where the failure to
obtain such Permits would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect; each of the Company and the
Subsidiaries has fulfilled and performed all of its obligations with respect to
such Permits and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or results in any other
material impairment of the rights of the holder of any such Permit; and none of
the Company or the Subsidiaries has received any notice of any proceeding
relating to the revocation or modification of any such Permit, except as
described in the Offering Memorandum and except where such revocation or
modification would not, individually or in the aggregate, be reasonably expected
to have a Material Adverse Effect.

(n) Since the date of the most recent financial statements appearing in the
Offering Memorandum, except as described therein, (i) none of the Company or the
Subsidiaries has incurred any liabilities or obligations, direct or contingent,
or entered into or agreed to enter into any transactions or contracts (written
or oral) not in the ordinary course of business, which liabilities, obligations,
transactions or contracts would, individually or in the aggregate, be material
to the management, business, condition (financial or otherwise), business
prospects or results of operations of the Company and the Subsidiaries, taken as
a whole, except for (x) the Company’s entry into a new senior secured term loan
facility, dated as of November 4, 2014, (y) the Company’s borrowings under its
existing revolving credit facility, and (z) the Company’s issuance of a
promissory note, dated November 4, 2014, and earn-out obligation under
Section 1.05 of the Share Purchase Agreement, dated as of November 4, 2014, each
incurred in connection

 

-6-



--------------------------------------------------------------------------------

with the Company’s acquisition of Magnus Pacific Corporation, (ii) none of the
Company or the Subsidiaries has purchased any of its outstanding capital stock,
nor declared, paid or otherwise made any dividend or distribution of any kind on
its capital stock (other than with respect to any of such Subsidiaries, the
purchase of, or dividend or distribution on, capital stock owned by the Company)
and (iii) there shall not have been any material change in the capital stock or
long-term indebtedness of the Company or the Subsidiaries.

(o) The Company and each of the Subsidiaries has timely filed all necessary
federal, state, local and foreign tax returns (or has duly requested and
received extensions thereof) and timely paid all of its taxes (including in its
capacity as a withholding agent), shown as due on such tax returns, except where
the failure to so file such returns or pay such taxes would not, individually or
in the aggregate, be reasonably expected to have a Material Adverse Effect, and
other than matters that the Company or any Subsidiary is contesting in good
faith and for which the Company or such Subsidiary has provided adequate
reserves, there is no tax audit, deficiency, assessment or other claim or
proceeding with respect to the Company or any of the Subsidiaries that would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

(p) The statistical and market-related data included in the Offering Memorandum
are based on or derived from sources that the Company and the Subsidiaries
believe to be reliable and accurate.

(q) None of the Company, the Subsidiaries or any agent acting on their behalf
has taken or will take any action that might cause this Agreement or the sale of
the Securities to violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System, in each case as in effect, or as the same may hereafter
be in effect, on the Closing Date.

(r) Each of the Company and the Subsidiaries has good and marketable title to
all real property and good title to all personal property described in the
Offering Memorandum as being owned by it and good and marketable title to a
leasehold estate in the real and personal property described in the Offering
Memorandum as being leased by it free and clear of all liens, charges,
encumbrances or restrictions, except as described in the Offering Memorandum or
to the extent the failure to have such title or the existence of such liens,
charges, encumbrances or restrictions would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect. All leases,
contracts and agreements to which the Company or any of the Subsidiaries is a
party or by which any of them is bound are valid and enforceable against the
Company or such Subsidiary, and are valid and enforceable against the other
party or parties thereto and are in full force and effect with only such
exceptions as would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

(s) The Company and the Subsidiaries own or possess adequate licenses or other
rights to use all patents, trademarks, service marks, trade names, copyrights
and know-how necessary to conduct the businesses currently operated by them as
described in the Offering Memorandum, and none of the Company or the
Subsidiaries has received any notice of infringement of or conflict with (or
knows of any such infringement of or conflict with) asserted rights of others
with respect to any patents, trademarks, service marks, trade names, copyrights
or know-how that, if such assertion of infringement or conflict were sustained,
would be reasonably expected to have a Material Adverse Effect.

 

-7-



--------------------------------------------------------------------------------

(t) There are no legal or governmental proceedings involving or affecting the
Company or any Subsidiary or any of their respective properties or assets that
would be required to be described in a prospectus pursuant to the Act that are
not described in the Offering Memorandum, nor are there any material contracts
or other documents that would be required to be described in a prospectus
pursuant to the Act that are not described in the Offering Memorandum.

(u) Except as would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect (A) each of the Company and the
Subsidiaries is in compliance with and has not received any notice of any
liability under applicable Environmental Laws (as defined below), (B) each of
the Company and the Subsidiaries has made all filings and provided all notices
required under any applicable Environmental Law, and has and is in compliance
with all Permits required under any applicable Environmental Laws and each of
them is in full force and effect, (C) there is no civil, criminal or
administrative action, suit, demand, claim, hearing, notice of violation,
investigation, proceeding, notice or demand letter or request for information
pending or, to the knowledge of the Company or any of the Subsidiaries,
threatened against the Company or any of the Subsidiaries under any
Environmental Law, (D) no lien, charge, encumbrance or restriction has been
recorded under any Environmental Law with respect to any assets, facility or
property owned, operated, leased or controlled by the Company or any of the
Subsidiaries, (E) none of the Company or the Subsidiaries has received notice
that it has been identified as a potentially responsible party under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), or any comparable state law and (F) no property or facility
of the Company or any of the Subsidiaries is (i) listed or, to the knowledge of
the Company or any of its Subsidiaries, or proposed for listing on the National
Priorities List under CERCLA or is (ii) listed in the Comprehensive
Environmental Response, Compensation, Liability Information System List
promulgated pursuant to CERCLA, or on any comparable list maintained by any
state or local governmental authority.

For purposes of this Agreement, “Environmental Laws” means the common law and
all applicable federal, state and local laws or regulations, codes, orders,
decrees, judgments or injunctions issued, promulgated, approved or entered
thereunder, in each case, relating to pollution or protection of public or
employee health and safety or the environment, including, without limitation,
laws relating to (i) emissions, discharges, releases or threatened releases of
hazardous materials into the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), (ii) the
manufacture, processing, distribution, use, generation, treatment, storage,
disposal, transport or handling of hazardous materials, and (iii) underground
and above ground storage tanks and related piping, and emissions, discharges,
releases or threatened releases therefrom.

(v) There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Company or any of the Subsidiaries that is pending or, to the
knowledge of the Company or any of the Subsidiaries, threatened.

 

-8-



--------------------------------------------------------------------------------

(w) Each of the Company and the Subsidiaries carries insurance in such amounts
and covering such risks as is adequate for the conduct of its business and the
value of its properties.

(x) None of the Company or the Subsidiaries has any material liability for any
prohibited transaction or funding deficiency or any complete or partial
withdrawal liability with respect to any pension, profit sharing or other plan
that is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), to which the Company or any of the Subsidiaries makes or ever
has made a contribution and in which any employee of the Company or of any
Subsidiary is or has ever been a participant. With respect to such plans, the
Company and each Subsidiary is in compliance in all material respects with all
applicable provisions of ERISA.

(y) Each of the Company and the Subsidiaries (i) makes and keeps accurate books
and records and (ii) maintains internal accounting controls that provide
reasonable assurance that (A) transactions are executed in accordance with
management’s authorization, (B) transactions are recorded as necessary to permit
preparation of its financial statements and to maintain accountability for its
assets, (C) access to its assets is permitted only in accordance with
management’s authorization, (D) the reported accountability for its assets is
compared with existing assets at reasonable intervals, and (E) the interactive
data in eXtensible Business Reporting Language included in the Company’s
periodic reports and other filings in accordance with the rules of the
Commission fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto. The Company and the Subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, management to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles.

(z) The Company and the Subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
is designed to ensure that information required to be disclosed by the Company
in reports that it files or submits under the Exchange Act is accumulated and
communicated to management of the Company and its Subsidiaries, including their
respective principal executive officers and principal financial officers, as
appropriate to allow timely decisions regarding required disclosure. The Company
and the Subsidiaries have carried out evaluations, with the participation of
management, of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.

(aa) None of the Company or the Subsidiaries will be, after giving effect to the
offer and sale of the Securities and the application of the proceeds thereof as
described in the Offering Memorandum, an “investment company” or “promoter” or
“principal underwriter” for an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended, and the rules and regulations
thereunder.

(bb) The Securities, the Indenture and the Registration Rights Agreement will
conform in all material respects to the descriptions thereof in the Offering
Memorandum.

 

-9-



--------------------------------------------------------------------------------

(cc) No holder of securities of the Company or any Subsidiary will be entitled
to have such securities registered under the registration statements required to
be filed by the Company pursuant to the Registration Rights Agreement other than
as expressly permitted thereby.

(dd) Immediately after the consummation of the transactions contemplated by this
Agreement, the fair value and present fair saleable value of the assets of each
of the Company and the Subsidiaries (each on a consolidated basis) will exceed
the sum of its stated liabilities and identified contingent liabilities; none of
the Company or the Subsidiaries (each on a consolidated basis) is, nor will any
of the Company or the Subsidiaries (each on a consolidated basis) be, after
giving effect to the execution, delivery and performance of this Agreement, and
the consummation of the transactions contemplated hereby, (a) left with
unreasonably small capital with which to carry on its business as it is proposed
to be conducted, (b) unable to pay its debts (contingent or otherwise) as they
mature or (c) otherwise insolvent.

(ee) None of the Company, the Subsidiaries or any of their respective Affiliates
(as defined in Rule 501(b) of Regulation D under the Act) has directly, or
through any agent, (i) sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any “security” (as defined in the Act) that
is or could be integrated with the sale of the Securities in a manner that would
require the registration under the Act of the Securities or (ii) engaged in any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) in connection with the offering of the Securities or
in any manner involving a public offering within the meaning of Section 4(a)(2)
of the Act. Assuming the accuracy of the representations and warranties of the
Initial Purchaser in Section 8 hereof, it is not necessary in connection with
the offer, sale and delivery of the Securities to the Initial Purchaser or in
connection with the initial resale thereof, in each case, in the manner
contemplated by this Agreement to register any of the Securities under the Act.

(ff) No securities of the Company or any Subsidiary are of the same class
(within the meaning of Rule 144A under the Act) as the Securities and listed on
a national securities exchange registered under Section 6 of the Exchange Act,
or quoted in a U.S. automated inter-dealer quotation system.

(gg) None of the Company or the Subsidiaries has taken, nor will any of them
take, directly or indirectly, any action designed to, or that might be
reasonably expected to, cause or result in stabilization or manipulation of the
price of the Notes.

(hh) None of the Company, the Subsidiaries, any of their respective Affiliates
or any person acting on its or their behalf (other than the Initial Purchaser)
has engaged in any directed selling efforts (as that term is defined in
Regulation S under the Act (“Regulation S”)) with respect to the Securities; the
Company, the Subsidiaries and their respective Affiliates and any person acting
on its or their behalf (other than the Initial Purchaser) have complied with the
offering restrictions requirement of Regulation S.

(ii) Neither the Company nor any of the Subsidiaries, nor to the knowledge of
the Company, any director, officer, agent, employee, Affiliate or representative
acting on behalf of the Company or any of the Subsidiaries: (i) has used any
funds for any unlawful contribution,

 

-10-



--------------------------------------------------------------------------------

gift, property, entertainment or other unlawful expense relating to political
activity; (ii) has made or taken any action in furtherance of any direct or
indirect unlawful payment, promise to pay, or authorization or approval of the
unlawful payment or giving of money, property, gifts or anything else of value,
directly or indirectly, to any foreign or domestic government official or
employee (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
improperly influence official action or secure an improper advantage for the
Company or its subsidiaries; (iii) has made, offered, or taken an act in
furtherance of any bribe, unlawful rebate, payoff, influence payment, property,
gift, kickback or other unlawful payment; or (iv) is aware of or has taken any
action, directly or indirectly, that would result in a violation of any
provision of the Bribery Act 2010 of the United Kingdom, or the OECD Convention
on Bribery of Foreign Public Officials in International Business Transactions
(“OECD Convention”), the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (collectively, the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA), including any officer
or employee of a government or government-owned or controlled entity or of a
public international organization, or any person acting in an official capacity
for or on behalf of any of the foregoing, in contravention of the FCPA or any
applicable anti-bribery and anticorruption laws or regulations to which the
Company, any of its Subsidiaries, any director, officer, agent, employee,
Affiliate or other person associated with or acting on behalf of the Company or
any of its Subsidiaries is subject. The Company, the Subsidiaries and their
Affiliates have each conducted their businesses in compliance with the FCPA and
any applicable anti-bribery and anti-corruption laws or regulations and have
instituted and maintain policies and procedures designed to promote and achieve
compliance therewith.

(jj) The operations of the Company and the Subsidiaries are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements, including without limitation those of Title 18 U.S.
Code section 1956 and 1957, the Bank Secrecy Act, as amended by Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”), the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency having
jurisdiction over the Company or any of the Subsidiaries, all as amended, and
any Executive order, directive, or regulation pursuant to the authority of any
of the foregoing, or any orders or licenses issued thereunder (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of the Subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company, threatened.

(kk) Neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee, Affiliate, or
representative acting on behalf of the Company or any of the Subsidiaries, is
currently subject to or the target of any sanctions administered by the U.S.
Government, including, without limitation, the Office of Foreign Assets

 

-11-



--------------------------------------------------------------------------------

Control of the U.S. Treasury Department (“OFAC”), the U.S. Department of
Commerce, the U.S. Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or any similar sanctions imposed by any
other body, governmental or other, to which the Company or any of its
Subsidiaries is subject (collectively, “Sanctions”), nor located, organized or
resident in a country or territory that is the subject of Sanctions (including,
without limitation, Cuba, Iran, North Korea, Sudan and Syria) (each, a
“Sanctioned Country”); neither the Company nor the Subsidiaries have knowingly
engaged in during the past five years, are not now knowingly engaged in any
dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country; and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person, or in any country or territory, that, at the time of
such funding or facilitating, is the subject of Sanctions or (ii) in any other
manner that will result in a violation by any person (including any person
participating in the transaction, whether as an initial purchaser, advisor,
investor or otherwise) of Sanctions.

Any certificate signed by any officer of the Company or any Subsidiary and
delivered to any Initial Purchaser or to counsel for the Initial Purchaser shall
be deemed a joint and several representation and warranty by the Company and
each of the Guarantors to the Initial Purchaser as to the matters covered
thereby.

Section 3. Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the Initial Purchaser, and the Initial Purchaser agrees to
purchase the Securities from the Company, at a purchase price of 97.50% of their
principal amount, plus pre-issuance accrued and unpaid interest from August 1,
2014 to the Closing Date. One or more certificates in global form in the name of
the nominee for The Depository Trust Company for the Securities that the Initial
Purchaser has agreed to purchase hereunder, for the account of the Initial
Purchaser and in such denomination or denominations as the Initial Purchaser
requests upon notice to the Company at least 36 hours prior to the Closing Date,
shall be delivered by or on behalf of the Company and the Guarantors to the
Trustee, against payment by or on behalf of the Initial Purchaser of the
purchase price therefor by wire transfer (same day funds), to such account or
accounts as the Company shall specify prior to the Closing Date, or by such
means as the parties hereto shall agree prior to the Closing Date. The global
certificates for the Notes shall be made available for inspection by the Initial
Purchaser no later than the business day preceding the Closing Date. Such
delivery of and payment for the Securities shall be made at the offices of
Cahill Gordon & Reindel LLP, 80 Pine Street, New York, New York at 10:00 A.M.,
New York time, on November 24, 2014, or at such other place, time or date as the
Initial Purchaser, on the one hand, and the Company, on the other hand, may
agree upon, such time and date of delivery against payment being herein referred
to as the “Closing Date.”

Section 4. Offering by the Initial Purchaser.

(a) The Initial Purchaser proposes to make an offering of the Securities at the
price and upon the terms set forth in the Pricing Disclosure Package and the
Final Memorandum as soon as practicable after this Agreement is entered into and
as in the judgment of the Initial Purchaser is advisable.

 

-12-



--------------------------------------------------------------------------------

(b) The Initial Purchaser hereby represents and agrees that it has not used and
will not use, authorize the use of, refer to, or participate in the planning of
the use of, any written communication (as such term is defined Rule 405) that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Pricing Disclosure Package and the Final
Memorandum, (ii) any written communication listed on Annex A hereto or prepared
pursuant to Section 5(c) below (including any electronic road show), (iii) any
written communication prepared by the Initial Purchaser and approved in advance
by the Company or (iv) any written communication that (A) contains only
(x) information describing the preliminary terms of the Securities or their
offering or (y) information that describes the final terms of the Securities or
their offering and that is included in or is subsequently included in the Final
Memorandum, including by means of a pricing supplement in the form of Annex A
hereto, or (B) does not contain any material information about the Company or
any Guarantor or their securities that was provided by or on behalf of the
Company or any Guarantor that was not included in the Pricing Disclosure Package
or the Final Memorandum.

Section 5. Covenants of the Company and the Guarantors. The Company and the
Guarantors, jointly and severally, covenant and agree with the Initial Purchaser
as follows:

(a) Until the later of (i) the completion of the distribution of the Securities
by the Initial Purchaser and (ii) the Closing Date, the Company will not amend
or supplement the Pricing Disclosure Package and the Final Memorandum or
otherwise distribute or refer to any written communication (as defined under
Rule 405 of the Act) that constitutes an offer to sell or a solicitation of an
offer to buy the Securities (other than the Pricing Disclosure Package, the
Recorded Road Show and the Final Memorandum) or file any report with the
Commission under the Exchange Act unless the Initial Purchaser shall previously
have been advised and furnished a copy for a reasonable period of time prior to
the proposed amendment, supplement or report and as to which the Initial
Purchaser shall have given its consent (such consent not to be unreasonably
withheld, conditioned or delayed). The Company will promptly, upon the
reasonable request of the Initial Purchaser or counsel for the Initial
Purchaser, make any amendments or supplements to the Pricing Disclosure Package
and the Final Memorandum that may be necessary or advisable in connection with
the resale of the Securities by the Initial Purchaser.

(b) The Company and the Guarantors will cooperate with the Initial Purchaser in
arranging for the qualification of the Securities for offering and sale under
the securities or “Blue Sky” laws of such jurisdictions as the Initial Purchaser
may designate and will continue such qualifications in effect for as long as may
be necessary to complete the resale of the Securities and the Guarantees;
provided, however, that in connection therewith, none of the Company and the
Guarantors shall be required to qualify as a foreign corporation or to execute a
general consent to service of process in any jurisdiction or subject itself to
taxation in excess of a nominal dollar amount in any such jurisdiction where it
is not then so subject.

(c) (1) If, at any time prior to the completion of the sale by the Initial
Purchaser of the Securities, any event occurs or information becomes known as a
result of which the Pricing Disclosure Package and the Final Memorandum as then
amended or supplemented would

 

-13-



--------------------------------------------------------------------------------

include any untrue statement of a material fact, or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or if for any other reason it is
necessary at any time to amend or supplement the Pricing Disclosure Package and
the Final Memorandum to comply with applicable law, the Company will promptly
notify the Initial Purchaser thereof and will prepare, at the expense of the
Company, an amendment or supplement to the Pricing Disclosure Package and the
Final Memorandum that corrects such statement or omission or effects such
compliance and (2) if at any time prior to the Closing Date (i) any event shall
occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or any Issuer Written Communication would
conflict with the Pricing Disclosure Package as then amended or supplemented, or
(ii) it is necessary to amend or supplement any of the Pricing Disclosure
Package so that any of the Pricing Disclosure Package or any Issuer Written
Communication will comply with law, the Company will immediately notify the
Initial Purchaser thereof and forthwith prepare and, subject to paragraph
(a) above, furnish to the Initial Purchaser such amendments or supplements to
any of the Pricing Disclosure Package or any Issuer Written Communication (it
being understood that any such amendments or supplements may take the form of an
amended or supplemented Final Memorandum) as may be necessary so that the
statements in any of the Pricing Disclosure Package as so amended or
supplemented will not, in light of the circumstances under which they were made,
be misleading or so that any Issuer Written Communication will not conflict with
the Pricing Disclosure Package or so that the Pricing Disclosure Package or any
Issuer Written Communication as so amended or supplemented will comply with law.

(d) The Company will, without charge, provide to the Initial Purchaser and to
counsel for the Initial Purchaser as many copies of the Pricing Disclosure
Package, any Issuer Written Communication and the Final Memorandum or any
amendment or supplement thereto as the Initial Purchaser may reasonably request.

(e) The Company will apply the net proceeds from the sale of the Notes as set
forth under “Use of Proceeds” in the Pricing Disclosure Package and the Final
Memorandum.

(f) During such period after the date hereof and prior to the date on which all
of the Securities have been sold by the Initial Purchaser (as determined by the
Initial Purchaser, but in no event more than 365 days after the date hereof),
the Company will furnish to the Initial Purchaser copies of all reports and
other communications (financial or otherwise) furnished by the Company to the
Trustee or to the holders of the Securities and, upon request, copies of any
reports or financial statements furnished to or filed by the Company with the
Commission or any national securities exchange on which any class of securities
of the Company may be listed.

(g) Prior to the Closing Date, the Company will furnish to the Initial
Purchaser, as soon as they have been prepared, a copy of any unaudited interim
financial statements of the Company for any period subsequent to the period
covered by the most recent financial statements appearing in the Pricing
Disclosure Package and the Final Memorandum.

 

-14-



--------------------------------------------------------------------------------

(h) None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Act) that could be integrated with the sale of the Securities in
a manner which would require the registration under the Act of the Securities.

(i) The Company and the Guarantors will not, and will not permit any of the
Subsidiaries or their respective Affiliates or persons acting on their behalf
to, (1) engage in any form of general solicitation or general advertising (as
those terms are used in Regulation D under the Act) in connection with the
offering of the Securities or (2) engage in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Act.

(j) For so long as any of the Securities remain outstanding, the Company will
make available at its expense, upon request, to any holder of such Securities
and any prospective purchasers thereof the information specified in
Rule 144A(d)(4) under the Act, unless the Company is then subject to Section 13
or 15(d) of the Exchange Act.

(k) The Company will use its commercially reasonable efforts to permit the
Securities to be eligible for clearance and settlement through The Depository
Trust Company.

(l) During the period beginning on the date hereof and continuing to the date
that is 90 days after the Closing Date, without the prior written consent of
Deutsche Bank Securities Inc. the Company and the Guarantors will not offer,
sell, contract to sell or otherwise dispose of, except as provided hereunder,
any securities of any of the Company and the Guarantors (or guaranteed by any of
the Company and the Guarantors) that are substantially similar to the
Securities, in each case other than as contemplated by this Agreement.

(m) In connection with Securities offered and sold in an off shore transaction
(as defined in Regulation S) the Company and the Guarantors will not register
any transfer of such Securities not made in accordance with the provisions of
Regulation S and will not, except in accordance with the provisions of
Regulation S, if applicable, issue any such Securities (including any related
Guarantees) in the form of definitive securities.

(n) None of the Company and the Guarantors or any of their Affiliates will
engage in any directed selling efforts (as that term is defined in Regulation S)
with respect to the Securities.

(o) For a period of one year (calculated in accordance with paragraph (d) of
Rule 144 under the Act) following the date any Securities are acquired by the
Company or any of its affiliates (as defined in Rule 144 under the Act), the
Company will not, and will not permit such affiliates to, sell any such
Securities except in a transaction registered under the Act.

Section 6. Expenses. The Company and the Guarantors, jointly and severally,
agree to pay all costs and expenses incident to the performance of its
obligations under this Agreement, whether or not the transactions contemplated
herein are consummated or this Agreement is terminated pursuant to Section 11
hereof, including all costs and expenses incident to (i) the printing, word
processing or other production of documents with respect to the transactions
contemplated hereby, including any costs of printing the Pricing Disclosure
Package and the Final Memorandum and any amendment or supplement thereto, and
any “Blue Sky” memoranda,

 

-15-



--------------------------------------------------------------------------------

(ii) all reasonable arrangements relating to the delivery to the Initial
Purchaser of copies of the foregoing documents, (iii) the fees and disbursements
of the counsel (including local and special counsel), the accountants and any
other experts or advisors retained by the Company and the Guarantors,
(iv) preparation (including printing), authentication, issuance and delivery to
the Initial Purchaser of the Securities, (v) the qualification of the Securities
under state securities and “Blue Sky” laws, including filing fees and reasonable
fees and disbursements of outside counsel for the Initial Purchaser relating
thereto and in connection with such qualification and in connection with the
preparation of any “Blue Sky” memoranda and any supplements thereto,
(vi) expenses incurred by the Company and the Guarantors in connection with the
“roadshow” and any other meetings with prospective investors in the Securities,
(vii) fees and expenses of the Trustee including reasonable fees and expenses of
counsel to the Trustee, (viii) any fees charged by investment rating agencies
for the rating of the Securities, (ix) the cost of any advertising approved by
the Initial Purchaser and the Company in connection with the Securities, (x) any
stamp or transfer taxes in connection with the original issuance and sale of the
Notes and (xi) all other costs and expenses incident to the performance by the
Company of its obligations hereunder. Except as provided in this Section 6 and
Section 9, the Initial Purchaser shall pay its own expenses, including the fees
and disbursements of its counsel. If the sale of the Securities provided for
herein is not consummated because of any failure, refusal or inability on the
part of the Company or the Guarantors to perform all obligations and satisfy all
conditions on their part to be performed or satisfied hereunder (other than
solely by reason of a default by the Initial Purchaser of their obligations
hereunder after all conditions hereunder have been satisfied in accordance
herewith), the Company and the Guarantors jointly and severally agree to
promptly reimburse the Initial Purchaser upon demand for all reasonable and
documented out-of-pocket expenses (including reasonable fees, disbursements and
charges of Cahill Gordon & Reindel llp, counsel for the Initial Purchaser) that
shall have been reasonably incurred by the Initial Purchaser in connection with
the proposed purchase and sale of the Securities.

Section 7. Conditions of the Initial Purchaser’s Obligations. The obligation of
the Initial Purchaser to purchase and pay for the Securities shall, in its sole
discretion, be subject to the satisfaction or waiver of the following conditions
on or prior to the Closing Date:

(a) On the Closing Date, the Initial Purchaser shall have received the opinion
and negative assurance letter, dated as of the Closing Date and addressed to the
Initial Purchaser, of (i) Jenner & Block LLP, counsel for the Company, in form
and substance reasonably satisfactory to counsel for the Initial Purchaser, and
substantially as set forth in Annex B hereto and (ii) Winston & Strawn LLP,
counsel for the Company, in form and substance reasonably satisfactory to
counsel for the Initial Purchaser, and substantially as set forth in Annex C
hereto.

(b) On the Closing Date, the Initial Purchaser shall have received the opinion,
in form and substance reasonably satisfactory to the Initial Purchaser, dated as
of the Closing Date and addressed to the Initial Purchaser, of Cahill Gordon &
Reindel LLP, counsel for the Initial Purchaser, with respect to certain legal
matters relating to this Agreement and such other related matters as the Initial
Purchaser may reasonably require. In rendering such opinion, Cahill Gordon &
Reindel LLP shall have received and may rely upon such certificates and other
documents and information as it may reasonably request to pass upon such
matters.

 

-16-



--------------------------------------------------------------------------------

(c) On the date hereof, the Initial Purchaser shall have received from the
Independent Accountants a comfort letter dated the date hereof, in form and
substance reasonably satisfactory to counsel for the Initial Purchaser with
respect to the audited and any unaudited financial information in the Pricing
Disclosure Package. On the Closing Date, the Initial Purchaser shall have
received from the Independent Accountants a comfort letter dated the Closing
Date, in form and substance reasonably satisfactory to counsel for the Initial
Purchaser, which shall refer to the comfort letter dated the date hereof and
reaffirm or update as of a more recent date, the information stated in the
comfort letter dated the date hereof and similarly address the audited and any
unaudited financial information in the Final Memorandum.

(d) The representations and warranties of the Company and the Guarantors
contained in this Agreement shall be true and correct, in all material respects,
on and as of the Time of Execution and on and as of the Closing Date as if made
on and as of the Closing Date; provided, that each such representation or
warranty that contains a materiality qualification in the text of such
representation or warranty shall be true and correct in all respects; the
statements of the Company’s and the Guarantors’ officers made pursuant to any
certificate delivered in accordance with the provisions hereof shall be true and
correct, in all material respects, on and as of the date made and on and as of
the Closing Date; the Company and the Guarantors shall have performed all
covenants and agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date; and, except as
described in the Pricing Disclosure Package and the Final Memorandum (exclusive
of any amendment or supplement thereto after the date hereof), subsequent to the
date of the most recent financial statements in such Pricing Disclosure Package
and the Final Memorandum, there shall have been no event or development, and no
information shall have become known, that, individually or in the aggregate, has
or would be reasonably expected to have a Material Adverse Effect.

(e) The sale of the Securities hereunder shall not be enjoined (temporarily or
permanently) on the Closing Date.

(f) Subsequent to the date of the most recent financial statements in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto after the date hereof), none of the Company or any of the
Subsidiaries shall have sustained any loss or interference with respect to its
business or properties from fire, flood, hurricane, accident or other calamity,
whether or not covered by insurance, or from any strike, labor dispute, slow
down or work stoppage or from any legal or governmental proceeding, order or
decree, which loss or interference, individually or in the aggregate, has or
would be reasonably expected to have a Material Adverse Effect.

(g) The Initial Purchaser shall have received a certificate from the Company,
dated the Closing Date, signed on behalf of the Company by its (i) Chief
Executive Officer, President or any Senior Vice President or executive officer
and (ii) Chief Financial Officer, Controller, Treasurer or principal financial
or accounting officer to the effect that to such officers’ knowledge after due
inquiry:

(i) the representations and warranties of the Company and the Guarantors
contained in this Agreement are true and correct, in all material respects, on
and as of the Time of Execution and on and as of the Closing Date; provided,
that

 

-17-



--------------------------------------------------------------------------------

each such representation or warranty that contains a materiality qualification
in the text of such representation or warranty shall be true and correct in all
respects, and the Company and the Guarantors have performed all covenants and
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date;

(ii) at the Closing Date, since the date hereof or since the date of the most
recent financial statements in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), no event or development has occurred, and no information has become
known to the Company or any Guarantor, that, individually or in the aggregate,
has or would be reasonably expected to have a Material Adverse Effect; and

(iii) the sale of the Securities hereunder has not been enjoined (temporarily or
permanently).

(h) On the Closing Date, the Initial Purchaser shall have received the
Registration Rights Agreement executed by the Company and the Guarantors, and
such agreement shall be in full force and effect.

(i) On the Closing Date, the Initial Purchaser shall have received a board
resolution and an officer’s certificate in compliance with the requirements set
forth in Section 2.15 of the Indenture.

(j) The Notes shall be eligible for clearance and settlement through The
Depository Trust Company.

On or before the Closing Date, the Initial Purchaser and counsel for the Initial
Purchaser shall have received such further documents, opinions, certificates,
letters and schedules or instruments relating to the business, corporate, legal
and financial affairs of the Company and the Subsidiaries as they shall have
heretofore reasonably requested from the Company.

All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are reasonably satisfactory in all material respects to the Initial
Purchaser and counsel for the Initial Purchaser. The Company and the Guarantors
shall furnish to the Initial Purchaser such conformed copies of such documents,
opinions, certificates, letters, schedules and instruments in such quantities as
the Initial Purchaser shall reasonably request.

Section 8. Offering of Notes; Restrictions on Transfer. (a) The Initial
Purchaser agrees with the Company and the Guarantors that (i) it has not and
will not solicit offers for, or offer or sell, the Securities by any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Act) or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Act; and (ii) it will solicit offers for
the Securities only from, and will offer the Securities only to (A) inside the
United States, persons whom the Initial Purchaser reasonably believes to be QIBs
or, if any such person is buying for one or more institutional accounts for
which such person is acting as fiduciary or agent, only when such person has
represented to the Initial Purchaser that each such account is a QIB, to whom
notice has

 

-18-



--------------------------------------------------------------------------------

been given that such sale or delivery is being made in reliance on Rule 144A,
and, in each case, in transactions under Rule 144A and (B) outside the United
States, to persons other than U.S. persons (“non-U.S. purchasers,” which term
shall include dealers or other professional fiduciaries in the United States
acting on a discretionary basis for non-U.S. beneficial owners (other than an
estate or trust)); provided, however, that, in the case of this clause (B), in
purchasing such Securities such persons are deemed to have represented and
agreed as provided under the caption “Transfer Restrictions” contained in the
Pricing Disclosure Package and the Final Memorandum.

(b) The Initial Purchaser represents and warrants with respect to sales outside
the United States that (i) the Securities have not been and will not be sold
within the United States or to, or for the account or benefit of, U.S. persons
except in accordance with Regulation S under the Act or pursuant to an exemption
from the registration requirements of the Act; and (ii) it will sell the
Securities (A) as part of its distribution at any time and (B) otherwise until
40 days after the later of the commencement of the offering and the Closing
Date, only in accordance with Rule 903 of Regulation S and, accordingly, neither
it nor any persons acting on its behalf have engaged or will engage in any
directed selling efforts (within the meaning of Regulation S) with respect to
the Securities, and any such persons have complied and will comply with the
offering restrictions requirement of Regulation S.

(c) The Initial Purchaser represents and warrants and agrees with the Company
and the Guarantors that:

(i) in relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), with
effect from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State it has not made and will not make an
offer of the Notes in that Relevant Member State other than (i) to any legal
entity which a qualified investor as defined in the Prospectus Directive,
(ii) to fewer than 100, or, if the Relevant Member State has implemented the
relevant provision of the 2010 PD Amending Directive, 150, natural or legal
persons (other than qualified investors as defined in the Prospectus Directive),
as permitted under the Prospectus Directive, subject to obtaining the prior
consent of the representatives of the Initial Purchaser for any such offer, or
(iii) in any other circumstances falling within Article 3(2) of the Prospectus
Directive, provided that no such offer of Securities shall require the Company
to publish a prospectus pursuant to Article 3 of the Prospectus Directive or
supplement a prospectus pursuant to Article 16 of the Prospectus Directive. For
the purposes of this provision, the expression an “offer of Notes to the public”
in relation to any Notes in any Relevant Member State means the communication in
any form and by any means of sufficient information on the terms of the offer
and the Notes to be offered so as to enable an investor to decide to purchase or
subscribe to the Notes, as the same may be varied in that Member State by any
measure implementing the Prospectus Directive in that Member State, the
expression “Prospectus Directive” means Directive 2003/71/EC (and amendments
thereto, including the 2010 PD Amending Directive, to the extent implemented in
the Relevant Member State), and includes any relevant implementing measure in
each Relevant Member State and the expression “2010 PD Amending Directive” means
Directive 2010/73/EU;

 

-19-



--------------------------------------------------------------------------------

(ii) it is a person whose ordinary activities involve it in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
its business and (ii) it has not offered or sold and will not offer or sell the
Notes other than to persons whose ordinary activities involve them in acquiring,
holding, managing or disposing of investments (as principal or as agent) for the
purposes of their businesses or who it is reasonable to expect will acquire,
hold, manage or dispose of investments (as principal or agent) for the purposes
of their businesses where the issue of the Notes would otherwise constitute a
contravention of Section 19 of the Financial Services and Markets Act of 2000
(the “FSMA”) by the Company;

(iii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the FSMA) received by
it in connection with the issue or sale of the Notes in circumstances in which
Section 21(1) of the FSMA does not apply to the Company;

(iv) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom; and

(v) the offer in the Netherlands of the Notes is exclusively limited to persons
established, domiciled or resident in the Netherlands who are professional
market parties within the meaning of the Dutch Financial Supervision Act (Wet op
het financieel toezicht), as amended from time to time (which include banks,
stockbrokers, insurance companies, pension funds, other institutional investors,
finance companies and treasury departments of large enterprises).

Terms used in this Section 8 and not defined in this Agreement have the meanings
given to them in Regulation S.

Section 9. Indemnification and Contribution. (a) The Company and the Guarantors
jointly and severally agree to indemnify and hold harmless the Initial
Purchaser, the Affiliates, directors, officers, employees and agents of the
Initial Purchaser, and each person, if any, who controls the Initial Purchaser
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act
against any losses, claims, damages or liabilities, joint or several, to which
they or any of them may become subject under the Act, the Exchange Act or other
U.S. federal or state statutory law or regulation, at common law or otherwise,
insofar as any such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon the following:

(i) any untrue statement or alleged untrue statement made by the Company or any
of its Subsidiaries in Section 2 hereof;

(ii) any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication or
Final Memorandum or any amendment or supplement thereto; or

 

-20-



--------------------------------------------------------------------------------

(iii) the omission or alleged omission to state, in the Pricing Disclosure
Package, any Issuer Written Communication or the Final Memorandum or any
amendment or supplement thereto, a material fact required to be stated therein
or necessary to make the statements therein not misleading;

and will reimburse, as incurred, the Initial Purchaser and each such affiliate,
director, officer or employee and each such controlling person for any legal or
other expenses reasonably incurred by the Initial Purchaser and each such
affiliate, director, officer or employee or such controlling person in
connection with investigating, defending against or appearing as a third-party
witness in connection with any such loss, claim, damage, liability or action;
provided, however, that the Company and the Guarantors will not be liable in any
such case to the extent that any such loss, claim, damage, or liability arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in the Pricing Disclosure Package, any Issuer
Written Communication or Final Memorandum or any amendment or supplement thereto
in reliance upon and in conformity with written information concerning the
Initial Purchaser furnished to the Company and the Guarantors by the Initial
Purchaser specifically for use therein, it being understood and agreed that the
only such information furnished by or on behalf of the Initial Purchaser
consists of the information described as such in Section 12 hereof. The
indemnity provided for in this Section 9 will be in addition to any liability
that the Company and the Guarantors may otherwise have to the indemnified
parties. The Company shall not be liable under this Section 9 for any settlement
of any claim or action effected without its prior written consent, which shall
not be unreasonably withheld, conditioned or delayed.

(b) The Initial Purchaser agrees to indemnify and hold harmless the Company and
the Guarantors, their respective directors, officers and each person, if any,
who controls the Company or any Guarantor within the meaning of Section 15 of
the Act or Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Company or any Guarantor or any such director, officer
or controlling person may become subject under the Act, the Exchange Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in the Pricing
Disclosure Package, any Issuer Written Communication or Final Memorandum or any
amendment or supplement thereto, or (ii) the omission or the alleged omission to
state therein a material fact required to be stated in the Pricing Disclosure
Package, any Issuer Written Communication or Final Memorandum or any amendment
or supplement thereto, or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information concerning the
Initial Purchaser, furnished to the Company by the Initial Purchaser
specifically for use therein, it being understood and agreed that the only such
information furnished by or on behalf of the Initial Purchaser consists of the
information described as such in Section 12 hereof; and subject to the
limitation set forth immediately preceding this clause, will reimburse, as
incurred, any legal or other expenses reasonably incurred by the Company or any
Guarantor or any such director, officer or controlling person in connection with
investigating or defending against or appearing as a third party witness in
connection with any such loss, claim, damage, liability or action in respect
thereof. The indemnity provided for in this Section 9 will be in addition to any
liability that the Initial Purchaser may otherwise have to the indemnified
parties. The Initial Purchaser shall not be liable under this Section 9 for any
settlement of any claim or action effected without their consent, which shall
not be unreasonably withheld.

 

-21-



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 9, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 9, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) or (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel (including local counsel) reasonably satisfactory to such
indemnified party; provided, however, that if (i) the use of counsel (including
local counsel) chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have been advised by counsel (including in-house counsel) that there may be one
or more legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party,
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after receipt by the indemnifying party of notice of the
institution of such action or (iv) the indemnifying party has authorized in
writing the employment of counsel for the indemnified party at the expense of
the indemnifying party, then, in each such case, the indemnifying party shall
not have the right to direct the defense of such action on behalf of such
indemnified party or parties and such indemnified party or parties shall have
the right to select separate counsel (including local counsel) to defend such
action on behalf of such indemnified party or parties. After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and approval by such indemnified party of counsel appointed to
defend such action, the indemnifying party will not be liable to such
indemnified party under this Section 9 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof, unless the indemnified
party shall have employed separate counsel in accordance with the proviso to the
immediately preceding sentence (it being understood, however, that in connection
with such action the indemnifying party shall not be liable for the expenses of
more than one separate counsel (in addition to local counsel) in any one action
or separate but substantially similar actions in the same jurisdiction arising
out of the same general allegations or circumstances, designated by the Initial
Purchaser in the case of paragraph (a) of this Section 9 or the Company and the
Guarantors in the case of paragraph (b) of this Section 9, representing the
indemnified parties under such paragraph (a) or paragraph (b), as the case may
be, who are parties to such action or actions). All fees and expenses reimbursed
pursuant to this paragraph (c) shall be reimbursed as they are incurred. After
such notice from the indemnifying party to such indemnified party, the
indemnifying party will not be liable for the costs and expenses of any
settlement of such action effected by such indemnified party without the prior
written consent of the indemnifying party

 

-22-



--------------------------------------------------------------------------------

(which consent shall not be unreasonably withheld, conditioned or delayed),
unless such indemnified party waived in writing its rights under this Section 9,
in which case the indemnified party may effect such a settlement without such
consent. No indemnifying party shall, without the prior written consent of the
indemnified party, such consent not to be unreasonably withheld, conditioned or
delayed, effect any settlement or compromise of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party, or indemnity could have been sought hereunder by any indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance reasonably satisfactory to the
indemnified party, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.

(d) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 9 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties, on the one hand, and the indemnified party, on the other, from
the offering of the Securities or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, not only such relative
benefits but also the relative fault of the indemnifying party or parties, on
the one hand, and the indemnified party, on the other, in connection with the
statements or omissions or alleged statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof). The
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchaser, on the other, shall be deemed to be in the same
proportion as the total proceeds from the offering (before deducting expenses)
received by the Company and the Guarantors bear to the total discounts and
commissions received by the Initial Purchaser. The relative fault of the parties
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by any of the Company
and the Guarantors, on the one hand, or the Initial Purchaser, on the other, the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission or alleged statement or omission,
and any other equitable considerations appropriate in the circumstances. The
Company, the Guarantors and the Initial Purchaser agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the first sentence of this
paragraph (d). Notwithstanding any other provision of this paragraph (d), the
Initial Purchaser shall not be obligated to make contributions hereunder that in
the aggregate exceed the total discounts, commissions and other compensation
received by the Initial Purchaser under this Agreement, less the aggregate
amount of any damages that the Initial Purchaser has otherwise been required to
pay by reason of the untrue or alleged untrue statements or the omissions or
alleged omissions to state a material fact, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls the Initial Purchaser within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act shall have the same rights to contribution

 

-23-



--------------------------------------------------------------------------------

as the Initial Purchaser, and each director of the Company or any Guarantor,
each officer of the Company or any Guarantor and each person, if any, who
controls the Company within the meaning of Section 15 of the Act or Section 20
of the Exchange Act, shall have the same rights to contribution as the Company
and the Guarantors.

Section 10. Survival Clause. The respective representations, warranties,
agreements, covenants, indemnities and other statements of the Company and the
Guarantors, their officers and the Initial Purchaser set forth in this Agreement
or made by or on behalf of them pursuant to this Agreement shall remain in full
force and effect, regardless of (i) any investigation made by or on behalf of
the Company or any Guarantor, any of their respective officers or directors, the
Initial Purchaser or any controlling person referred to in Section 9 hereof and
(ii) delivery of and payment for the Securities. The respective agreements,
covenants, indemnities and other statements set forth in Sections 6, 9, 10 and
15 hereof shall remain in full force and effect, regardless of any termination
or cancellation of this Agreement.

Section 11. Termination. (b) This Agreement may be terminated in the sole
discretion of the Initial Purchaser by notice to the Company given prior to the
Closing Date in the event that the Company and the Guarantors shall have failed,
refused or been unable to perform all obligations and satisfy all conditions on
its part to be performed or satisfied hereunder at or prior thereto or, if at or
prior to the Closing Date,

(i) any of the Company or the Subsidiaries shall have sustained any loss or
interference with respect to its businesses or properties from fire, flood,
hurricane, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute, slow down or work stoppage or any legal or
governmental proceeding, which loss or interference, in the sole judgment of the
Initial Purchaser, has had or has a Material Adverse Effect, or there shall have
been, in the sole judgment of the Initial Purchaser, any event or development
that, individually or in the aggregate, has or could be reasonably likely to
have a Material Adverse Effect (including without limitation a change in control
of the Company or the Subsidiaries), except in each case as described in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto);

(ii) trading in securities of the Company or in securities generally on the New
York Stock Exchange or the NASDAQ Global Market shall have been suspended or
materially limited or minimum or maximum prices shall have been established on
any such exchange or market;

(iii) a banking moratorium shall have been declared by New York or United States
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States;

(iv) there shall have been (A) an outbreak or escalation of hostilities between
the United States and any foreign power, or (B) an outbreak or escalation of any
other insurrection or armed conflict involving the United States or any other
national or international calamity or emergency, or (C) any material change in
the financial markets of the United States which, in the case of (A), (B) or
(C) above and in the sole judgment of the

 

-24-



--------------------------------------------------------------------------------

Initial Purchaser, makes it impracticable or inadvisable to proceed with the
offering or the delivery of the Securities as contemplated by the Pricing
Disclosure Package and the Final Memorandum; or

(v) any securities of the Company shall have been downgraded by any nationally
recognized statistical rating organization or any such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its ratings of any securities of the Company (other
than an announcement with positive implications of a possible upgrading).

(b) Termination of this Agreement pursuant to this Section 11 shall be without
liability of any party to any other party except as provided in Section 10
hereof.

Section 12. Information Supplied by the Initial Purchaser. The statements set
forth in the third sentence of the eighth paragraph and the ninth paragraph
under the heading “Private Placement” in the Preliminary Memorandum and the
Final Memorandum (to the extent such statements relate to the Initial Purchaser)
constitute the only information furnished by the Initial Purchaser to the
Company and the Guarantors for the purposes of Sections 2(a) and 9 hereof.

Section 13. Notices. All communications hereunder shall be in writing and, if
sent to the Initial Purchaser, shall be mailed or delivered to Deutsche Bank
Securities Inc., 60 Wall Street, New York, New York 10005, Attention: Leveraged
Debt Capital Markets, Second Floor (fax: (212) 797-4877), with a copy to the
attention of the General Counsel, 36th Floor (fax: (212) 797-4561); and if sent
to the Company, shall be delivered or sent by mail, telex or facsimile
transmission to the Company at Great Lakes Dredge & Dock Corporation, 2122 York
Road, Oak Brook, IL 60523, Attention: Mark W. Marinko, Senior Vice President and
Chief Financial Officer, (fax: (630) 574-3007), with a copy to the attention of
Brian S. Hart, Esq., Jenner & Block LLP, 353 N. Clark St., Chicago, IL 60654
(fax: (312) 923-2718).

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.

Section 14. Successors. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchaser, the Company, the Guarantors and their
respective successors and legal representatives, and nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of this
Agreement, or any provisions herein contained; this Agreement and all conditions
and provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person except that
(i) the indemnities of the Company and the Guarantors contained in Section 9 of
this Agreement shall also be for the benefit of any person or persons who
control the Initial Purchaser within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act and (ii) the indemnities of the Initial Purchaser
contained in Section 9 of this Agreement shall also be for the benefit of the
directors of the Company and the Guarantors, their respective officers and any
person or persons who control the Company or

 

-25-



--------------------------------------------------------------------------------

any Guarantor within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act. No purchaser of Securities from the Initial Purchaser will be
deemed a successor because of such purchase.

Section 15. APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT,
AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY PROVISIONS
THEREOF RELATING TO CONFLICTS OF LAW.

Section 16. No Advisory or Fiduciary Responsibility. The Company and the
Guarantors acknowledge and agree that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company and the Guarantors, on the one hand, and the Initial
Purchaser, on the other, (ii) in connection therewith and with the process
leading to such transaction the Initial Purchaser is acting solely as a
principal and not the agent or fiduciary of the Company or any Guarantor,
(iii) the Initial Purchaser has not assumed an advisory or fiduciary
responsibility in favor of the Company or any Guarantor with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether the Initial Purchaser has advised or is currently advising the Company
or any Guarantor on other matters) or any other obligation to the Company except
the obligations expressly set forth in this Agreement and (iv) the Company has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Company and each Guarantor agrees that it will not claim that
the Initial Purchaser has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to the Company or any Guarantor, in
connection with such transaction or the process leading thereto.

Section 17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement or any certificate delivered
hereunder by facsimile transmission or e-mail transmission (e.g., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement or such certificate.

Section 18. Integration. This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof.

[Signature Pages Follow]

 

-26-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement among the Company, the Guarantors
and the Initial Purchaser.

 

Very truly yours, GREAT LAKES DREDGE & DOCK CORPORATION

By:   /s/ Jonathan W. Berger Name:   Jonathan W. Berger Title:   Chief Executive
Officer

 

DAWSON MARINE SERVICES COMPANY

By:   /s/ Catherine M. Hoffman Name:   Catherine M. Hoffman Title:   President

 

FIFTY-THREE DREDGING CORPORATION

By:   /s/ Paul E. Dinquel Name:   Paul E. Dinquel Title:   Vice President

 

GREAT LAKES DREDGE & DOCK COMPANY, LLC

By:   /s/ Jonathan W. Berger Name:   Jonathan W. Berger Title:   Chief Executive
Officer

 

GREAT LAKES DREDGE & DOCK ENVIRONMENTAL, INC.

By:   /s/ Jonathan W. Berger Name:   Jonathan W. Berger Title:   Chief Executive
Officer

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

NASDI HOLDINGS CORPORATION

By:   /s/ Jonathan W. Berger Name:   Jonathan W. Berger Title:   Chief Executive
Officer

 

TERRA CONTRACTING SERVICES, LLC

By:   /s/ Steven B. Taplin Name:   Steven B. Taplin Title:   President

 

 

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed

and accepted as of the date first above written.

 

DEUTSCHE BANK SECURITIES INC. By:   /s/ Christopher Blum   Name:    Christopher
Blum   Title:      Managing Director

 

By:   /s/ Craig Molson   Name:    Craig Molson   Title:      Director

 

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE 1(a)

Subsidiaries of the Company

 

Name

   Jurisdiction of Incorporation or
Formation

Dawson Marine Services Company*

   Delaware

Fifty-Three Dredging Corporation*

   New Jersey

GLDD Mexicana, S. de R.L. de C.V.

   Mexico

Great Lakes Dredge & Dock Australia

   Australia

Great Lakes Dredge & Dock (Bahamas) Ltd.

   Bahamas

Great Lakes Dredge & Dock Co. Brasil Ltda.

   Brazil

Great Lakes Dredge & Dock Company, LLC*

   Delaware

Great Lakes Dredge & Dock Environmental, Inc.*

   Delaware

Great Lakes Dredge & Dock India Ltd.

   India

Great Lakes Environmental & Infrastructure Solutions, LLC

   Delaware

Lydon Dredging & Construction Company, Ltd.

   Canada

Magus Pacific Corporation

   California

NASDI Holdings Corporation*

   Delaware

Terra Contracting Services, LLC*

   Delaware

Terra Fluid Management, LLC

   Delaware

 

* Indicates that the Subsidiary is a Guarantor under the Agreement.



--------------------------------------------------------------------------------

SCHEDULE 1(b)

Equity Interests and Joint Ventures

 

(1) The Company has an equity interest in the following joint ventures:

A. Amboy Aggregates Joint Venture

 

(2) Fifty-Three Dredging Corporation owns 50% of the membership interests of
Lower Main Street Development, L.L.C., a New Jersey limited liability company.

 

(3) Great Lakes Dredge & Dock Environmental, Inc. owns 50% of the membership
interests of TerraSea Environmental Solutions LLC, a Delaware limited liability
company.



--------------------------------------------------------------------------------

ANNEX A

 

1. Additional Time of Execution Information

Pricing Supplement, dated November 24, 2014

 

A-1



--------------------------------------------------------------------------------

Pricing Supplement

[See Attached].



--------------------------------------------------------------------------------

Supplement Dated November 19, 2014 to

Preliminary Offering Memorandum Dated November 19, 2014 of

$25,000,000

 

 

LOGO [g826569g10e61.jpg]

Great Lakes Dredge & Dock Corporation

7.375% Senior Notes due 2019

This Supplement is qualified in its entirety by reference to the Preliminary
Offering Memorandum. The information in this Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”) and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act.

Unless otherwise indicated, capitalized terms used but not defined herein have
the meaning assigned to such terms in the Preliminary Offering Memorandum.

 

Issuer:

   Great Lakes Dredge & Dock Corporation (the “Issuer”)

Aggregate Principal Amount:

   $25,000,000 (the “New Notes”)

Gross Cash Proceeds to the Issuer:

   $24,875,000 (excluding accrued and unpaid interest from August 1, 2014 to the
date of delivery paid in addition to the issue price, which will be paid to the
applicable holders on the first interest payment date, February 1, 2015)

Title of Securities:

  

7.375% Senior Notes due 2019

 

The New Notes will be issued as additional notes under the indenture governing
the Issuer’s previously issued 7.375% senior notes due 2019 in the aggregate
principal amount of $250,000,000 (the “Existing Notes” and together with the New
Notes, the “notes”). The New Notes will constitute a further issuance of and
will be consolidated and form a single



--------------------------------------------------------------------------------

   series with the Existing Notes, except that (i) the New Notes will not be
registered under the Securities Act and will have transfer restrictions,
registration rights and rights to special interest that are not applicable to
the Existing Notes and (ii) unless and until the New Notes are exchanged for
registered exchange notes, the New Notes will have a separate CUSIP number from
that of the Existing Notes and will not be fungible with the Existing Notes. The
New Notes will vote as a single class with the Existing Notes and otherwise be
treated as “notes” for all purposes under the indenture.

Final Maturity Date:

   February 1, 2019

Issue Price:

   99.500%, plus pre-issuance accrued and unpaid interest, from August 1, 2014

Coupon:

   7.375%

Yield to Maturity:

   7.512%

Spread to Treasury Security:

   603 bps

Benchmark:

   2.75% UST due February 15, 2019

Interest Payment Dates:

   February 1 and August 1

First Interest Payment Date:

   February 1, 2015

Optional Redemption:

  

The notes will be redeemable at the option of the Issuer, in whole or in part,
at any time on and after February 1, 2015 at the redemption prices (expressed as
a percentage of principal amount) set forth below, plus accrued and unpaid
interest thereon, if any, to the redemption date, if redeemed during the
twelve-month period beginning on February 1 of the years indicated below:

 

    

Date

  

Price

   2015    103.688%    2016    101.844%    2017 and thereafter    100.000%    At
any time prior to February 1, 2015, the Issuer may redeem the notes, in whole or
in part upon not less than 30 nor more than 60 days’ prior notice mailed by
first-class mail to the



--------------------------------------------------------------------------------

   registered address of each holder of notes or otherwise delivered in
accordance with the procedures of DTC, in cash, at a redemption price equal to
100% of the principal amount of the notes redeemed plus the Applicable Premium
as of, and accrued and unpaid interest, if any, to the Redemption Date, subject
to the rights of the holders of record on the relevant record date to receive
interest due on the relevant interest payment date.

Change of Control:

   101%

Initial Purchaser:

   Deutsche Bank Securities Inc.

Trade Date:

   November 19, 2014

Settlement Date:

   November 24, 2014 (T+3)

Distribution:

   144A with registration rights as set forth in the Preliminary Offering
Memorandum

CUSIP/ISIN Numbers:

  

144A CUSIP: 390607 AC3

 

144A ISIN: US390607 AC32

  

Regulation S CUSIP: U39023 AE3

 

Regulation S ISIN: USU39023AE32

Trustee:

   Wells Fargo Bank, National Association

The information presented in the Preliminary Offering Memorandum is deemed to
have changed to the extent affected by the changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the Preliminary Offering Memorandum for a complete description.

This communication is being distributed in the United States solely to qualified
institutional buyers, as defined in Rule 144A under the Securities Act, and
outside the United States solely to non-U.S. persons as defined under Regulation
S.

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction where the
offering is prohibited, where the person making the offer is not qualified to do
so, or to any person who cannot legally be offered the securities.



--------------------------------------------------------------------------------

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.



--------------------------------------------------------------------------------

ANNEX B

Form of Jenner & Block LLP Opinion

As used herein, the following terms shall have the following meanings: The term
“CGCL” means Title 1, Division 1 of the Corporations Code of the State of
California, or the General Corporation Law of the State of California, as
currently in effect. The term “DGCL” means the General Corporation Law of the
State of Delaware, as currently in effect. The term “DLLCA” means the Delaware
Limited Liability Company Act, as currently in effect. The term “Final
Memorandum” means the Offering Memorandum, dated November 19, 2014, relating to
the Notes and the Guarantees. The term “Guarantees” means the guarantees, on a
senior unsecured basis, of the payment of principal, premium, if any, and
interest on the Notes, jointly and severally by the Guarantors. The term
“Guarantors” means the following wholly owned domestic subsidiaries of the
Company: Dawson Marine Services Company, Great Lakes Dredge & Dock
Environmental, Inc. and NASDI Holdings Corporation, each of which is
incorporated under the laws of the State of Delaware; Fifty-Three Dredging
Corporation, which is incorporated under the laws of the State of New Jersey;
Great Lakes Dredge & Dock Company, LLC, Great Lakes Environmental &
Infrastructure Solutions, LLC, Terra Contracting Services, LLC and Terra Fluid
Management, LLC, each of which is a limited liability company organized under
the laws of the State of Delaware; and Magus Pacific Corporation, which is
incorporated under the laws of the State of California. The term “Material
Adverse Effect” means a material adverse effect on the management, business,
condition (financial or otherwise), business prospects or results of operations
of the Company and its subsidiaries, taken as a whole. The term “NJBCA” means
the New Jersey Business Corporation Act, as currently in effect. The term
“Preliminary Memorandum” means the Preliminary Offering Memorandum, dated
November 19, 2014, relating to the Notes and the Guarantees. The term “Pricing
Disclosure Package” means, collectively, the Preliminary Memorandum and the
pricing supplement in the form attached hereto as Schedule A. The term
“Securities” means the Notes and the Guarantees.

Based upon and subject to the foregoing and the assumptions, qualifications and
limitations hereinafter set forth, we are of the opinion that:

 

1. Each of the Company and the Guarantors (a) is validly existing and in good
standing under the laws of the state of its incorporation or formation, as
applicable, and (b) has the corporate or limited liability company power and
authority to conduct its business as described in each of the Pricing Disclosure
Package and the Final Memorandum.

 

2. Each of the Company and the Guarantors has the corporate or limited liability
company power and authority to execute, deliver and perform its obligations
under the Purchase Agreement, the Registration Rights Agreement and the Notes,
to the extent it is a party thereto, and the corporate or limited liability
company power and authority to perform its obligations under the Indenture.

 

3. The Purchase Agreement has been duly authorized, executed and delivered by or
on behalf of the Company and each of the Guarantors.

 

B-1



--------------------------------------------------------------------------------

4. The Indenture has been duly authorized, executed and delivered by or on
behalf of the Company and each of the Guarantors and constitutes a valid and
binding obligation of the Company and each of the Guarantors, enforceable
against the Company and each of the Guarantors in accordance with its terms.

 

5. The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and each of the Guarantors and constitutes the valid
and binding obligation of the Company and each of the Guarantors, enforceable
against the Company and each of the Guarantors in accordance with its terms.

 

6. The Notes have been duly authorized, executed and delivered by or on behalf
of the Company, and, when issued and authenticated on behalf of the Trustee in
accordance with the terms of the Indenture and delivered to and paid for by the
Initial Purchaser today in accordance with the terms of the Purchase Agreement,
(a) the Notes will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, and will be
entitled to the benefits of the Indenture, and (b) each Guarantor’s Guarantee
pursuant to the Indenture will constitute the valid and binding obligation of
such Guarantor, enforceable against such Guarantor in accordance with its terms.

 

7. The Exchange Notes have been duly authorized by or on behalf of the Company,
and, when issued and authenticated on behalf of the Trustee in accordance with
the terms of the Indenture and the Registration Rights Agreement, (a) the
Exchange Notes will be duly executed and will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, and will be entitled to the benefits of the Indenture, and (b) each
Guarantor’s guarantee of the Exchange Notes pursuant to the Indenture will
constitute the valid and binding obligations of such Guarantor, enforceable
against such Guarantor in accordance with the terms of the Indenture.

 

8. No consent or authorization of, approval by, notice to or filing with any
United States Federal, New York State, (insofar as the DGCL or DLLCA is
concerned) Delaware, (insofar as the CGCL is concerned) California or (insofar
as the NJBCA is concerned) New Jersey governmental authority is required under
United States Federal or New York State law, the DGCL or DLLCA, the CGCL or the
NJBCA to be obtained or made on or prior to the date hereof by the Company for
the execution and delivery by the Company and each of the Guarantors of the
Purchase Agreement, the Registration Rights Agreement or the Notes, to the
extent it is a party thereto, or the issuance and sale today by the Company and
the Guarantors of the Securities in accordance with the terms of the Purchase
Agreement, the Indenture and the Registration Rights Agreement, except for any
consents, authorizations, approvals, notices and filings that have been obtained
or made and are in full force and effect and those consents, authorizations,
approvals, notices and filings that, individually or in the aggregate, if not
made or obtained would not to our knowledge have a Material Adverse Effect;
provided that we express no opinion in this paragraph 8 with respect to United
States Federal or state securities laws.

 

B-2



--------------------------------------------------------------------------------

9. The execution and delivery by the Company and each of the Guarantors of the
Purchase Agreement, the Indenture, the Registration Rights Agreement and the
Notes, to the extent it is a party thereto, did not, and the issuance and sale
today by the Company and the Guarantors of the Securities in accordance with the
terms of the Purchase Agreement, the Indenture and the Registration Rights
Agreement will not violate (a) the Company’s or such Guarantor’s certificate of
incorporation or formation or by-laws or other similar organizational document,
as applicable, (b) any United States Federal or New York State law, rule or
regulation applicable to the Company or such Guarantor, or the DGCL or DLLCA,
CGCL or NJBCA, (c) any existing judgment, order or decree known to us of any
United States Federal, New York State, (insofar as the DGCL or DLLCA is
concerned) Delaware, (insofar as the CGCL is concerned) California or (insofar
as the NJBCA is concerned) New Jersey court or other governmental authority
binding upon the Company or such Guarantor or (d) any term or provision of any
material agreement or instrument listed on Schedule B (the “Material
Contracts”); provided that we express no opinion in this paragraph 9 with
respect to United States Federal or state securities laws.

 

10. The Company or the Guarantors is not, and, on the date hereof after giving
effect to the offering and sale of the Securities and the use of the proceeds
therefrom in the manner contemplated by the Purchase Agreement and the Final
Memorandum, will not be, required to be registered as an “investment company,”
as that term is defined in the Investment Company Act of 1940, as amended.

 

11. The statements set forth in the Pricing Disclosure Package and the Final
Memorandum (a) under the caption “Description of Notes,” insofar as such
statements purport to summarize certain provisions of the Indenture and the
Securities and (b) under the caption “Exchange Offer; Registration Rights,”
insofar as such statements purport to summarize certain provisions of the
Registration Rights Agreement, are accurate in all material respects.

 

12. Subject to the assumptions, qualifications and limitations set forth in the
Pricing Disclosure Package and the Final Memorandum, the statements of United
States Federal income tax law under the heading “Certain United States Federal
Income Tax Considerations” in the Pricing Disclosure Package and the Final
Memorandum, as they relate to the Securities, are accurate in all material
respects.

 

13. It is not necessary, in connection with the offer, sale and delivery of the
Securities to the Initial Purchaser or in connection with the initial resale of
the Securities by the Initial Purchaser to the subsequent purchasers, in
accordance with the Purchase Agreement and in the manner contemplated by the
Purchase Agreement and the Final Memorandum, to register the Securities under
the Securities Act of 1933, as amended. We express no opinion as to any
subsequent resale of any Security.

 

B-3



--------------------------------------------------------------------------------

ANNEX C

Form of Winston & Strawn, LLP Opinion

[See Attached].

 

C-1



--------------------------------------------------------------------------------

November 24, 2014

VIA FEDERAL EXPRESS

DEUTSCHE BANK SECURITIES INC.

60 Wall Street

        New York, New York 10005

        Re: Opinion

Dear Ladies and Gentlemen:

We have acted as special counsel to Great Lakes Dredge & Dock Corporation, a
Delaware corporation (the “Company”), in connection with (a) the issuance and
sale of $25,000,000 in aggregate principal amount of the Company’s 7.375% Senior
Notes due 2019 (the “Notes”) that will be a further issuance of the $250,000,000
in aggregate principal amount of 7.375% Senior Notes due 2019 previously issued
pursuant to that certain Indenture dated as of January 28, 2011, as supplemented
by that certain First Supplemental Indenture dated as of May 6, 2011, that
certain Second Supplemental Indenture dated as of January 15, 2013 and that
certain Third Supplemental Indenture dated as of November 24, 2014 (as so
supplemented, the “Indenture”), by and among the Company, the Guarantors (as
defined below) and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), and sold to you pursuant to the Purchase Agreement dated
November 19, 2014 (the “Purchase Agreement”) by and among the Company, the
Guarantors and Deutsche Bank Securities Inc., as the initial purchaser (“you” or
the “Initial Purchaser”), and (b) the preparation of the Purchase Agreement and
the Registration Rights Agreement dated as of November 24, 2014 (the
“Registration Rights Agreement”) by and among the Company, the Guarantors and
you. This opinion letter is delivered to you at the request of the Company
pursuant to Section 7(a)(ii) of the Purchase Agreement. Capitalized terms used
herein, but not otherwise defined herein, shall have the meanings ascribed to
such terms in the Purchase Agreement.

In rendering the opinions set forth herein, we have examined: (i) the Final
Purchase Agreement; (ii) the Preliminary Offering Memorandum dated November 19,
2014 (the “Preliminary Memorandum”); (iii) the final pricing supplement attached
as Annex A to the Purchase Agreement (collectively with the Preliminary
Memorandum, the “Pricing Disclosure Package”); and (iv) the Final Offering
Memorandum (the “Final Memorandum”).

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such records of the Company and such agreements,
certificates of public officials, certificates of officers or representatives of
the Company and others, and such other agreements, documents, instruments,
certificates and records, and such matters of law, as we have deemed necessary
or appropriate as a basis for the opinions set forth below.

In rendering the opinions expressed below, we have, with your consent, assumed
the legal capacity of all natural persons signing documents and that the
signatures of persons signing all documents in connection with which this
opinion letter is rendered are genuine, all

 

C-2



--------------------------------------------------------------------------------

documents submitted to us as originals or duplicate originals are authentic and
all documents submitted to us as copies, whether certified or not, conform to
authentic original documents. We have, with your consent, also assumed and
relied upon the accuracy and completeness of all certificates and other
statements, documents, records, financial statements and papers reviewed by us,
and the accuracy and completeness of all representations, warranties,
confirmations, schedules and exhibits contained in the Purchase Agreement, the
Pricing Disclosure Package, and the Indenture, with respect to the factual
matters set forth therein.

In making our examination of documents executed by parties, we have assumed
that: (1) such parties are duly organized, validly existing and in good standing
under the laws of all jurisdictions where they were organized and where they are
conducting their businesses or otherwise required to be so qualified; (2) such
parties have full power and authority to execute, deliver and perform their
respective obligations under such documents; (3) all such documents have been
duly authorized by such parties; (4) all such documents have been duly executed
and delivered by such parties; and (5) such documents constitute the valid and
binding obligations of each such party thereto, enforceable against each such
party in accordance with their respective terms.

As to any facts material to the opinions and beliefs expressed herein that we
did not independently establish or verify, we have relied upon oral or written
statements and representations of officers and other representatives of the
Company and others.

Except as expressly set forth herein, we have not undertaken any independent
investigation, examination or inquiry to determine the existence or absence of
any facts (and have not caused the review of any court file or indices), and no
inference as to our knowledge concerning any facts should be drawn as a result
of the limited representation undertaken by us.

Based upon the foregoing and subject to the qualifications, limitations and
comments stated herein, we are of the opinion that:

 

1. The execution and delivery of the Purchase Agreement by the Company and the
consummation of the transactions contemplated thereby by the Company do not
violate the Dredging Act, the Jones Act, the Shipping Act of 1916, the vessel
documentation laws set forth in Chapter 121 of Title 46 of the United States
Code, or government regulations issued pursuant to such Acts and laws
(collectively, the “Maritime Laws”) applicable to the Company.

 

2. The statements in the Pricing Disclosure Package under the captions “Risk
Factors,” “Competitive Strengths,” “Competition,” and “Government Regulations,”
regarding the Jones Act and the other Maritime Laws, insofar as such statements
constitute summaries of the Maritime Laws, constitute an accurate summary of
such matters described therein in all material respects.

The opinions expressed herein are based upon and are limited to the Maritime
Laws, and we express no opinion with respect to the laws of any state or any
other jurisdiction or political subdivision.

 

C-3



--------------------------------------------------------------------------------

Our opinions set forth in this letter are based upon the facts in existence and
laws in effect on the date hereof, and we expressly disclaim any obligation to
update our opinions herein, regardless of whether changes in such facts or laws
come to our attention after the delivery hereof.

This opinion letter is solely for the benefit of the addressee hereof in
connection with the execution and delivery of the Purchase Agreement. No
attorney-client relationship exists or has existed by reason of our preparation,
execution and delivery of this opinion letter to any addressee hereof or other
person or entity except for the Company. In permitting reliance hereon by any
person or entity other than the Company, we are not acting as counsel for such
other person or entity and have not assumed and are not assuming any
responsibility to advise such other person or entity with respect to the
adequacy of this opinion letter for its purposes. This opinion letter may not be
relied upon in any manner by any other person and may not be disclosed, quoted,
filed with a governmental agency or otherwise referred to without our prior
written consent.

Sincerely,

Winston & Strawn LLP

 

C-4